United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 06-41542
                            Conference Calendar


UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

SEAN ALLEN STUDNICKA

                                          Defendant-Appellant


                Appeal from the United States District Court
                     for the Eastern District of Texas
                        USDC No. 1:05-CR-137-ALL


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
      The Federal Public Defender appointed to represent Sean Allen Studnicka
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Studnicka has not filed a response. Our
independent review of the record and counsel’s brief discloses no nonfrivolous
issue for appeal.   Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-41542

APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. The Government’s motion to
dismiss is DENIED.




                                 2